Paul Ward, Associate Justice. Appellees, Cordell L. Watt and his wife, brought suit against appellant, Farmers Union Mutual Insurance Company, on a fire insurance policy covering their dwelling and smokehouse which were completely destroyed by fire, and covering their cellar which was damaged by fire. The complaint contained all the necessary allegations to establish liability. Appellant’s answer consisted of a denial of each and every material allegation in the complaint. The cause was tried before a jury, resulting in a verdict and judgment in favor of appellees as prayed. The record contains approximately 20 pages of testimony on behalf of the Watts, 10 pages on behalf of the insurance company, and 6 pages of instructions by the court. On appeal appellant has not abstracted any of the evidence or any of the instructions. Thus it is seen that appellant has failed to abstract the record as required by Rule 9 (d) of this court. For the above indicated failure to abstract the record this court must, under the holding in Porter v. Time Stores, Inc., 227 Ark. 286, 298 S. W. 2d 51 and other cases cited therein, affirm the judgment of the trial court, and it is so ordered. Affirmed.